Case 2:19-cv-05465-AB-AFM Document 46 Filed 10/28/19 Page 1 of 2 Page ID #:1036




    1
    2
    3
    4
    5
    6
    7
    8
    9                     UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  10
        WILLIAM MORRIS ENDEAVOR                      Case No.     2:19-cv-05465-AB-AFM
  11    ENTERTAINMENT, LLC, et al.,
  12          Plaintiffs and Counterclaim            ORDER GRANTING
              Defendants,                            STIPULATION TO MODIFY
  13                                                 BRIEFING SCHEDULE FOR
               v.                                    MOTION TO DISMISS
  14    WRITERS GUILD OF AMERICA,                    CONSOLIDATED COMPLAINT
  15    WEST, INC., et al.,
              Defendants and Counterclaimants,
  16
         and PATRICIA CARR, et al.
  17           Counterclaimants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

              ORDER RE STIP. TO MODIFY BRIEFING SCHEDULE, Case No. 2:19-cv-05465-AB-AFM
Case 2:19-cv-05465-AB-AFM Document 46 Filed 10/28/19 Page 2 of 2 Page ID #:1037




    1
    2         Having reviewed the parties’ stipulation, and finding good cause, the Court
    3   hereby enters the following briefing schedule for Defendants’ Motion to Dismiss
    4   Consolidated Complaint:
    5             • Plaintiffs shall file a Consolidated Opposition to Defendants’ Motion
    6   to Dismiss Consolidated Complaint on or before November 6, 2019.
    7             • Without prejudice to any request for additional pages for the
    8   Consolidated Opposition brief should Plaintiffs have good cause to so request,
    9   each individual Plaintiff may file a Supplemental Opposition brief of no more than
  10    3 pages limited to a discussion of issues that are specific to the claims of such
  11    individual plaintiff concurrently with the filing of the Consolidated Opposition.
  12              • Defendants shall file their Reply in Support of Motion to Dismiss
  13    Consolidated Complaint on or before November 20, 2019. Should any individual
  14    Plaintiff file a Supplemental Opposition, the page limit for Defendants’ Reply shall
  15    be increased by the total number of pages of all Supplemental Oppositions.
  16              • The hearing on said motion shall remain calendared for December 6,
  17    2019 at 10:00 a.m. in Courtroom 7B.
  18
  19          IT IS SO ORDERED.
  20
  21    DATE: October 28, 2019                   _______________________________
  22                                              THE HON. ANDRÉ BIROTTE JR.
                                                  United States District Judge
  23
  24
  25
  26
  27
  28
                                                   1
                ORDER RE STIP. TO MODIFY BRIEFING SCHEDULE, Case No. 2:19-cv-05465-AB-AFM
